Citation Nr: 1703837	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  10-06 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for appendix cancer, to include as due to exposure to herbicides. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1969 to March 1971 and from November 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In September 2014, the Veteran withdrew his request for a hearing before the Board; consequently, there remain no outstanding hearing requests of record. 38 C.F.R. § 20.704 (e).

The Board remanded this case for further development in January 2015 and November 2015. The Agency of Original Jurisdiction (AOJ) completed all requested development, but continued the denial of benefits sought on appeal. As such, this matter is properly returned to the Board for appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. Therefore any future consideration of the Veteran's claim should take into account the existence of the electronic record.


FINDINGS OF FACT

1. The Veteran served in the Republic of Vietnam during the Vietnam era and, therefore, it is presumed he was exposed to herbicides, including Agent Orange, while there.

2. Appendix cancer is not included on the list of diseases presumptively associated with exposure to Agent Orange or other herbicide agents.

3. The competent and probative evidence of record does not support a finding that the Veteran's appendix cancer had its onset during service or is otherwise medically related to service, including exposure to Agent Orange or other herbicide agents. 


CONCLUSION OF LAW

The criteria for service connection for appendix cancer have not been met. 
38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103 (a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the present case, the RO provided the required notice to the Veteran in a letter sent to him in September 2008 that provided general notice with regard to the Veteran's claim of entitlement to service connection for appendix cancer, what evidence was required to substantiate his claim, and his and VA's respective duties for obtaining evidence. 

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). In this regard, the Veteran's service treatment records as well as post-service private and VA treatment records have been obtained and considered. As discussed further below, the Board finds that VA has satisfied the duty to assist. The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

A VA medical examination was conducted in March 2015, with an addendum opinion provided in April 2016. With respect to the March 2015 VA examiner's opinion, and subsequent April 2016 addendum opinion, the Veteran has not alleged that such was inadequate to adjudicate his claim. Moreover, the Board finds that the opinions are adequate to decide the issue on appeal. Specifically, the VA examiner's reports show that the examiner considered the relevant history of the Veteran's appendix cancer, provided a sufficiently detailed description of the Veteran's condition, and provided an analysis to support the conclusions drawn. Thus, the Board finds the VA opinion of record is adequate to adjudicate the Veteran's claim for service connection for appendix cancer and no further examination or opinion is necessary. 

As noted in the Introduction, this matter was before the Board in January 2015 and November 2015, at which times it was remanded for further development. The Board finds that there has been substantial compliance with the remand directives with respect to the Veteran's appendix cancer claim. In this regard, the Board notes the U.S. Court of Appeals for Veterans Claims (Court) has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall [Stegall v. West, 11 Vet. App. 268] violation when the examiner made the ultimate determination required by the Board's remand). Based on the foregoing, the Board finds that the AOJ substantially complied with the mandates of its remand with respect to the issues adjudicated in this decision. See Stegall, supra (finding that a remand by the Board confers on an appellant the right to compliance with its remand orders). 

In this regard, the Board notes that the January 2015 remand directed the AOJ to provide a VA examination to determine the etiology of the Veteran's appendix cancer. The Veteran underwent a VA examination in March 2015. The Veteran's claim returned to the Board in November 2015 and was again remanded, to allow the AOJ to obtain STRs from the Veteran's second period of active duty service from November 1990 to April 1991 and obtain an opinion as to the etiology of the Veteran's appendix cancer after a review of the complete claims file. 

An addendum medical opinion was provided in April 2016. As discussed above, the Board finds this opinion adequate to adjudicate the Veteran's claim. Furthermore, the AOJ readjudicated the Veteran's claim in an April 2016 supplemental statement of the case. Thus, the Board finds that the AOJ has substantially complied with the prior remand directives. See, Stegall, supra. 

In summary, no further notice or assistance to the Veteran is required for a fair adjudication of his claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Board has reviewed all the evidence in the Veteran's virtual record. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). Certain disorders, such as malignant tumors, are presumed to have been incurred in service if manifested or aggravated within one year of separation from service to a degree of 10 percent or more, provided that the veteran has served a minimum of ninety days either during a period of war or during peacetime service after December 31, 1946. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue. 38 U.S.C.A. 
§ 1116(a); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e). A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116 (f). 

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the March 2015 VA medical examination, the examiner opined that it was at least as likely as not (50 percent or greater probability) that the Veteran's appendix cancer was incurred in or caused by an in-service injury, event or illness. As rationale, the examiner stated that herbicide exposure was not a risk factor for the development of carcinoid tumors of the appendix or carcinoid tumors located in other organs of the body. In his conclusion, the examiner stated that there is no specific association identified between herbicide exposure and the development of carcinoid tumors of the appendix. The examiner's conclusion and rationale seemed to be in opposition, so, in August 2015, the AOJ requested clarification from the examiner as to the nexus between the Veteran's appendix cancer and his active duty service. In September 2015, the examiner wrote an addendum opinion in which he clarified that it was his opinion that the Veteran's appendix cancer was not related to his active duty military service to include exposure to herbicides in Vietnam.  

As mentioned above, the Veteran's case returned to the Board in November 2015 and was remanded for further development, to include a review of service treatment records (STRs) from the Veteran's second period of active duty service from November 1990 to April 1991, which had not previously been associated with the claim file. In April 2016, an addendum opinion was written after review of the Veteran's entire claim file, including the previously omitted STRs. 

Though the Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides during such service, appendix cancer is not among the diseases associated with exposure to certain herbicide agents. 38 U.S.C.A. 
§ 1116(a); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e). Thus, service connection is not warranted on a presumptive basis. 

The Board has considered direct causation, but the evidence of record fails to document that the Veteran has appendix cancer that is attributable to his service. See Boyer, supra. The Veteran was diagnosed with goblet cell carcinoid tumor of the appendix in November 2006, approximately 15 years after leaving service. In the April 2016 addendum opinion, the VA examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's appendix cancer was incurred in or caused by an in-service injury, event or illness. As rationale, the examiner stated that there was no evidence of an appendix cancer or carcinoid tumor during service. With respect to the Veteran's contention that his cancer was a result of his exposure to herbicides in Vietnam, the examiner stated that review of medical literature did not identify herbicide exposure as a risk factor for the development of appendix cancer or carcinoid tumors of the appendix.
The Board places great probative weight on the March 2015 examination report, as well as the September 2015 and April 2016 addendum opinions that concluded that the Veteran's appendix cancer was not related to his active duty military service. The Board finds that, collectively, the March 2015 VA examination report, the September 2015 addendum opinion, and the April 2016 addendum opinion clearly reflect consideration of the Veteran's STRs, private treatment records, and lay statements concerning the onset of symptoms, and provides a complete rationale supported by the evidence of record. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinion.") Therefore, the Board accords the greatest probative weight to the March 2015, September 2015, and April 2016 opinions. 

Notably, there is no contrary medical evidence of record to refute the March 2015 examination report and the September 2015 and April 2016 addendum opinions. In this regard, none of the Veteran's post-service treatment records, including his private treatment records, suggest that his appendix cancer was caused by his active duty service, to include herbicide exposure in Vietnam. 

Lastly, the medical evidence of record shows that the Veteran's appendix cancer did not manifest, much less to a compensable degree, within one year of his separation from service.  Thus, presumptive service connection for a chronic disease is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

The Board considered the Veteran's lay statements in evaluating his claim. In this regard, he is competent to report symptoms that require only personal knowledge as they come to him through his senses as well as any diagnosis reported to him by a medical professional.  See Layno v. Brown, 6 Vet. App. 465, 47 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). However, the Veteran, as a lay person, is generally not competent to link his symptoms to a specific diagnosed disability or to relate them to any instance of his military service. While it is in error to categorically reject layperson evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson's competence. See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009). One factor to consider is the complexity of the question to be determined. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer.)

In this regard, the Veteran's statements as to the relationship between his appendix cancer and his military service, including his exposure to herbicides in Vietnam, are not within the realm of knowledge of a layperson. Rather, the nature and causation of a form of cancer is a complex question that requires expertise. There is no indication that the Veteran possesses such specialized knowledge, and therefore, he is not competent in this regard. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). Therefore, the Board accords his statements regarding the nature and etiology of his appendix cancer no probative weight. 

As a preponderance of the evidence is against entitlement to service connection for appendix cancer, to include as due to herbicide exposure, denial of the benefit sought is required and the benefit of the doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b); see generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); see Gilbert, supra.


ORDER

Entitlement to service connection for appendix cancer, to include as due to herbicide exposure, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


